ULTIMUS MANAGERS TRUST 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 FILED VIA EDGAR February 25, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Ultimus Managers Trust (the “Trust”) Post-Effective Amendment No. 19 to the Registration Statement on Form N-1A File Nos. 333-180308 and 811-22680 Ladies and Gentlemen: This letter is being transmitted by Ultimus Managers Trust (the “Trust”), on behalf of its series, Lyrical U.S. Value Equity Fund (the “Fund”), pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act). Pursuant to Rule 497(j), and on behalf of the Trust, I hereby certify that (i)the form of Prospectus and Statement of Additional Information that would have been filed pursuant to paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No.19 (SEC Accession No.0001111830-14-000126) to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The text of the Amendment was filed electronically with the U.S. Securities and Exchange Commission on February 21, 2014. Please direct any comments or questions to the undersigned at 513.587.3451. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary
